Citation Nr: 1741929	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  10-32 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.   Entitlement to service connection for sleep apnea.

2.  Entitlement to a higher rating for bilateral hearing loss, rated noncompensably disabling prior to January 28, 2015, and 10 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Nathan Brewer, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and his daughter-in-law in October 2012 
Appellant and his spouse in November 2016 



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to September 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from    a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) denying an increased, compensable rating for bilateral hearing loss.  This matter also arises from an April 2011 RO decision denying service connection for sleep apnea.

This case was previously before the Board in October 2013, when it was remanded for additional development.  

By an April 2014 decision, a Decision Review Officer at the RO granted an increased rating of 50 percent for anxiety disorder effective from January 21,   2010.  The Veteran by a signed October 2014 submission expressed satisfaction with the rating assigned for the anxiety disorder, and withdrew his appeal as to    that claim.  A February 2015 rating decision granted service connection for erectile dysfunction and granted special monthly compensation for loss of use of a creative organ.  This was the benefit the Veteran sought with respect to his claim for service 
connection for erectile dysfunction, as also articulated in the October 2014 submission, and that appealed claim is also satisfied.  Accordingly, those issues are no longer before the Board.  

The Veteran testified at hearing before Veterans Law Judges (VLJs) of the Board   in October 2012 and November 2016.  Transcripts of these hearings are of record.  The VLJ who conducted October 2012 hearing is no longer with the Board. While the Veteran was accordingly afforded the Board hearing before the undersigned VLJ in November 2016, the issue of increased rating for bilateral hearing loss was not discussed. The Board accordingly sent a notice letter in July 2017 affording the opportunity of another Board hearing on the hearing loss issue. In a reply received in July 2017, the Veteran informed that he did not desire an additional Board hearing, but rather requested that the Board proceed based on the evidence of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period of the claim prior to January 28, 2015, the most probative evidence of record indicates that the Veteran's hearing loss was manifested by Level I hearing loss in each ear, at worst.  

2.  From January 28, 2015, the most probative evidence of record indicates that the Veteran's hearing loss has been manifested by Level II hearing loss in the right ear and Level V hearing loss in the left ear, at worst. 


CONCLUSIONS OF LAW

1.  For the period of the claim prior to January 28, 2015, the criteria for a compensable rating for bilateral hearing loss is denied. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).

2.  For the period of the claim prior from January 28, 2015, the criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A.    §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in April 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including post-service treatment records and VA examination reports.  The Veteran was afforded hearings before the Board and copies of the transcripts are of record.  There is no allegation that the hearings provided to the Veteran were deficient         in any way.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has     an obligation to provide adequate reasons and bases supporting this decision,     there is no requirement that the evidence submitted by the appellant or obtained     on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.          See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake      v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is    an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt       to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent    the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis   of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled speech discrimination test (Maryland CNC) together with the average hearing threshold level measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from service-connected defective hearing, the rating schedule establishes 11 auditory hearing levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2017).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345   (1992).

An exceptional pattern of hearing impairment occurs "[w]hen the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more."  38 C.F.R. § 4.86(a).  "In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral."  Id.  Further, "[w]hen the pure tone threshold is 30 decibels or less at 1000 Hertz, and    70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately."  38 C.F.R. § 4.86(b).

The Veteran's claim for an increased rating for bilateral hearing loss was received in March 2009, prior to which the Veteran had been assigned a noncompensable (zero percent) rating for his service-connected bilateral hearing loss.   

Upon a May 2009 VA hearing loss examination, the Veteran was noted to be able     to have a normal conversation at normal tone and volume cogently and without difficulty, without visual cues or use of hearing aids. On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
Avg.
RIGHT
20
25
50
55
38
LEFT
30
45
55
55
46

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 98 percent in the left ear.  The examiner found that combined use of   pure tone thresholds and speech recognition was appropriate in this case.  The examiner also noted good inter-test consistency.  The examiner diagnosed bilateral sensorineural hearing loss, but found "no functional limitations in an employment setting" due to the Veteran's hearing loss. The examiner additionally noted absence of any effects on the Veteran's usual daily activities.  

At his October 2012 hearing the Veteran reported not wearing hearing aids he had been prescribed because they gave him a rash in his ears and they bothered him.  Although questioned at the hearing, he informed that he had nothing further to say regarding his hearing loss or its impact on his functioning.  

At a VA examination in January 2015 the Veteran complained of decreased   hearing bilaterally.  He was noted to have been issued bilateral hearing aids by    VA, but he reported that he did not wear them because they caused a rash in his   ears and because he did not like having something in his ears. On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
Avg.
RIGHT
40
45
65
65
54
LEFT
40
55
65
65
56

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 72 percent in the left ear.  The examiner found that combined use of pure tone thresholds and speech recognition was appropriate in this case.  The Veteran had no significant hearing asymmetry, and speech recognition that was good in     the right ear and fair in the left.  The examiner diagnosed mild sloping to severe sensorineural hearing loss in the right ear and mild sloping to severe sensorineural 
hearing loss in the left ear. The examiner found no significant effects on occupational activities or on daily activities.  

Applying the results of the examinations to Table VI in 38 C.F.R. § 4.85 yields findings for the May 2009 examination of Level I hearing loss in each ear, and     for the January 2015 examination of Level II hearing loss in the right ear and    Level V hearing loss in the left ear.  Applying the Table VI findings in Table VII, the May 2009 examination results warrant a zero percent rating, and the January 2015 results warrant a 10 percent rating.  

Because January 2015 is the earliest date at which it is factually ascertainable that    a 10 percent rating was warranted, the preponderance of the evidence is against assignment of a compensable rating prior to January 2015.  

The Board finds the examination findings in May 2009 and January 2015 to be internally consistent, and does not find contrary evidence of record warranting conclusions other than those supported by the examination findings. The examiners found audiometric findings and speech recognition findings to be consistent.  

The Board sympathizes with the Veteran's difficulties with hearing and his difficulties wearing hearing aids.  However, the examinations were conducted without hearing aids, and the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of pure tone threshold average and speech discrimination, as determined by these examinations.  Thus, the VA examination reports are more probative than lay contentions as to the extent of the Veteran's hearing loss.  The Board finds the VA examinations to be highly probative as they were conducted in accordance with 38 C.F.R. § 4.85(a).  Moreover, the May 2009 and January 2015 VA examiners reported the effects of the Veteran's hearing loss on his daily activities and occupational functioning,     with both examiners expressly noting the absence of any significant effects on occupational functioning or usual daily activities.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  The Board also finds the examination findings to be consistent with the balance of the evidence of record, with other, contemporaneous treatment or examination records not indicating greater severity of hearing loss       or greater impact of hearing loss on functioning than that indicated by the examinations.  

The Board has considered whether the Veteran's disability presents an exceptional    or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration    of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2017).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  The Board notes the Veteran reported that he does not wear his hearing aids because he gets rashes.  To the extent that can be considered an exceptional or unusual disability picture, the Board notes there is no indication that the Veteran has required frequent hospitalization for his hearing loss. Moreover, both VA examiners noted that the Veteran's hearing loss does not impact his occupational functioning.  Accordingly, referral for extraschedular consideration for the disability is not warranted.

In sum, the preponderance of the competent and probative evidence is against a compensable rating prior to January 28, 2015 and in excess of 10 percent thereafter.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.   See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Entitlement to an increased rating for bilateral hearing loss from the zero percent assigned prior to January 28, 2015, and from the 10 percent assigned from January 28, 2015, is denied.  


REMAND

The Veteran has presented private medical opinions endorsing onset of sleep apnea in service, provided on questionnaire forms.  One such opinion was provided by   Dr. Akram in October 2016.  Only minimal clinical findings were reported and     the positive opinions were simply a check mark in a "Yes" box.  It does not appear that treatment records from that physician have been obtained.  Such should be requested on remand.  

While there are VA treatment records in the file through 2015, the recent records appear to pertain to the Veteran's psychiatric disability.  Records of VA medical treatment appear to be incomplete. Relevant VA medical records should be requested.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain VA medical treatment records dated since March 2011 and associate them with the claims file.  

2.  Ask the Veteran to provide the names and addresses of all private medical providers who have provided treatment for sleep apnea or other respiratory disorders, to include Dr. Akram.  After securing necessary releases, request   any relevant records identified that are not duplicates of those already contained in the claims file. If any requested records cannot be obtained, the Veteran should be notified of such. 

3.  After completing the above and any other development deemed necessary, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and  his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


